 



Exhibit 10.12
GLOBAL EMPLOYMENT HOLDINGS, INC.
JOINDER AGREEMENT
     This Joinder Agreement to the Common Stock Securities Purchase Agreement
(“Joinder Agreement”), dated as of March 31, 2006 (the “Securities Purchase
Agreement”), by and among Global Employment Solutions, Inc. (the “Company”) and
the investors identified on the Schedule of Buyers attached thereto (the
“Buyers”), is entered into as of March 31, 2006 by Global Employment Holdings,
Inc. (“Holdings”), a Delaware corporation. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Securities
Purchase Agreement.
     Holdings hereby represents, warrants, and certifies to, and agrees with,
the Buyers as follows:

  1.   Each of the representations and warranties set forth in Section 3 of the
Securities Purchase Agreement are as of the date hereof hereby true and correct
as if each reference to the Company contained in such representations and
warranties was a reference to Holdings.     2.   Holdings hereby assumes all
covenants and obligations of the Company set forth in the Securities Purchase
Agreement (including, without limitation, all indemnification obligations) as if
each obligation of the Company and each reference thereto contained elsewhere in
the Securities Purchase Agreement was an obligation of and a reference to
Holdings.     3.   In addition, Holdings represents and warrants to each of the
Buyers that:

     A. Authorization; Enforcement; Validity. Holdings has the requisite power
and authority to enter into and perform its obligations under this Joinder
Agreement and the Transaction Documents to which it is a party and to issue the
Securities in accordance with the terms thereof. The execution and delivery of
the Transaction Documents by Holdings and the consummation by Holdings of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares and the Warrants and the reservation for issuance and
issuance of Warrant Shares issuable upon exercise of the Warrants and (other
than the Current Report on Form 8-K required to be filed after Closing by
Holdings pursuant to Section 4(h) of the Securities Purchase Agreement, the
Form D filing required to be made following the Closing by Holdings with the SEC
and the registration statement and related state filings required by the
Registration Rights Agreement) no further filing, consent, or authorization is
required by Holdings, its Board of Directors or its stockholders. This Joinder
Agreement and the Transaction Documents to which Holdings is a party have been
duly executed and delivered by Holdings, and constitute the legal, valid and
binding obligations of Holdings, enforceable against Holdings in accordance with
their respective terms, except as such enforceability may be limited

 



--------------------------------------------------------------------------------



 



by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
     B. Issuance of Securities. The issuance of the Shares and the Warrants are
duly authorized and are free from all taxes, liens and charges with respect to
the issue thereof. As of the Closing, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals 130% of the
maximum number of shares Common Stock issuable upon exercise of the Warrants.
Upon exercise in accordance with the Warrants, the Warrant Shares will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
The offer and issuance by Holdings of the Securities is exempt from registration
under the 1933 Act.
     C. No Conflicts. The execution, delivery and performance of this Joinder
Agreement and the Transaction Documents to which it is a party by Holdings and
the consummation by Holdings of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Shares and the Warrants and
reservation for issuance and issuance of the Warrant Shares) will not (i) result
in a violation of any certificate of incorporation, certificate of formation,
any certificate of designations or other constituent documents of Holdings or
any of its Subsidiaries, any capital stock of Holdings or any of its
Subsidiaries or bylaws of Holdings or any of its Subsidiaries or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Holdings or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the market or automated quotation system upon which the
common equity of Holdings is listed or quoted) that are applicable to Holdings
or any of its Subsidiaries or by which any property or asset of Holdings or any
of its Subsidiaries is bound or affected.
     D. Consents. Holdings is not required to obtain any consent, authorization
or order of, or make any filing (other than the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement) or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations that Holdings is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
Holdings and its Subsidiaries are unaware of any facts or circumstances which
might prevent Holdings from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.
     E. Dilutive Effect. Holdings understands and acknowledges that the number
of Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. Holdings further acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with the
Securities Purchase Agreement and the Warrants is absolute

2



--------------------------------------------------------------------------------



 



and unconditional regardless of the dilutive effect, which may be substantial,
that such issuance may have on the ownership interests of other stockholders of
Holdings.
     F. Application of Takeover Protections; Rights Agreement. Holdings and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Holdings’s Certificate of Incorporation, as
amended and restated and in effect on the date hereof (the “Certificate of
Incorporation”) or the laws of the jurisdiction of its formation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by the Securities Purchase Agreement, including, without
limitation, Holdings’s issuance of the Securities and any Buyer’s ownership of
the Securities. Holdings has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of Holdings.
     G. SEC Documents; Financial Statements. Since January 19, 2006, Holdings
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). Holdings has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
Holdings included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Holdings as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of Holdings to the
Buyers that is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of the Securities Purchase Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
     H. Conduct of Business; Regulatory Permits. Neither Holdings nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither Holdings nor any of its
Subsidiaries is in violation of any judgment, decree or order or

3



--------------------------------------------------------------------------------



 



any statute, ordinance, rule or regulation applicable to Holdings or its
Subsidiaries, and neither Holdings nor any of its Subsidiaries will conduct its
business in violation of any of the foregoing, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect. Holdings and its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither Holdings nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
     I. Sarbanes-Oxley Act. Holdings is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
     J. Equity Capitalization. As of the date hereof and prior to issuance of
the Securities and the closing of the transactions contemplated by the Other
Financing: (i) the authorized capital stock of Holdings consists of
(a) 75,000,000 shares of Common Stock, $.0001 par value per share, of which
180,927.835 are issued and outstanding, and (b) 10,000,000 shares of preferred
stock, $.0001 par value per share, none of which is issued and outstanding or
reserved for issuance; (ii) there are no shares reserved for issuance pursuant
to any stock option and purchase plans and no shares are reserved for issuance
pursuant to securities (other than the Notes, preferred shares and warrants
issued as part of the Other Financing) exercisable or exchangeable for, or
convertible into, shares of Common Stock; (iii) all of the outstanding shares
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable; (iv) none of Holdings’s share capital is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by Holdings; (v) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any share capital of Holdings or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which Holdings or any
of its Subsidiaries is or may become bound to issue additional share capital of
Holdings or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of Holdings or any of its Subsidiaries; (vi) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of Holdings
or any of its Subsidiaries or by which Holdings or any of its Subsidiaries is or
may become bound (other than the Senior Indebtedness and Permitted
Indebtedness); (vii) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with Holdings other than in connection with the Senior Indebtedness;
(viii) there are no agreements or arrangements under which Holdings or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act; (ix) there are no outstanding securities or instruments of
Holdings or any of its Subsidiaries that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which Holdings or any of its Subsidiaries is or may become bound
to redeem a security of Holdings or any of its Subsidiaries; (x) there are no
securities or instruments containing anti-

4



--------------------------------------------------------------------------------



 



dilution or similar provisions that will be triggered by the issuance of the
Securities; (xi) Holdings does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
(xii) Holdings and its Subsidiaries have no liabilities or obligations required
to be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of Holdings’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect. Holdings has furnished to
the Buyers true, correct and complete copies of Holdings’s Certificate of
Incorporation, and Holdings’s Bylaws, as amended and as in effect on the date
hereof (the “Bylaws”). Holdings has no securities convertible into, or
exercisable or exchangeable for, shares of Common Stock.
     K. Post-Closing Capitalization. Assuming the payment of the Special
Dividend, the Required Repayments and the Management Payments, Holdings’s
capitalization and contingent liabilities shall be substantially identical to
that set forth on Exhibit N to the Securities Purchase Agreement, after giving
effect to the Share Purchase, the Required Repayments, the Merger, the Special
Dividends, the Management Payments, the increase in Senior Indebtedness as
contemplated in Exhibit J to the Securities Purchase Agreement and the Other
Financing.
     L. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of Holdings,
threatened against or affecting Holdings, the Common Stock or any of Holdings’s
Subsidiaries or any of Holdings’s or its Subsidiaries’ officers or directors,
other than as disclosed in the Securities Purchase Agreement.
     M. Manipulation of Price. Holdings has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Holdings to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of
Holdings.
     N. Disclosure. Holdings confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. Holdings understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of Holdings. All disclosure provided to the Buyers
regarding Holdings, its business and the transactions contemplated pursuant to
the Securities Purchase Agreement, including this Joinder Agreement, and the
Schedules to the Securities Purchase Agreement, furnished by or on behalf of
Holdings, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by Holdings during the 12 months
preceding the date of the Securities Purchase Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to Holdings or any of its Subsidiaries or its or their

5



--------------------------------------------------------------------------------



 



business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by Holdings but which has not been so publicly announced or
disclosed.
     4. In addition, Holdings covenants to each of the Buyers that:
          A. Form D and Blue Sky. Holdings shall file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. Holdings shall have taken such action, on
or before the Closing Date (should the Company have not already taken such
action), as Holdings shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. Holdings shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
          B. Use of Proceeds. Holdings will use the proceeds from the sale of
the Securities solely as permitted by the Securities Purchase Agreement.
          C. Financial Information. (i) Holdings shall send the following to
each Investor during the Reporting Period unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K or 10-KSB, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by Holdings, the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of Holdings or the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
          D. Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York time, on the first Business Day following the Closing
Date, Holdings shall file a press release (the “Press Release”) describing the
material terms of the transactions contemplated by the Transaction Documents. On
or before 8:30 a.m., New York time, the second Business Day following the
Closing Date, Holdings shall file a Current Report on Form 8-K describing the
terms of the terms of the transactions contemplated by the Transaction
Documents, in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the Certificate of Designation, the form of
Warrant, the Registration Rights Agreement and the Security Documents) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the issuance of the Press Release, no Buyer shall be in possession of any
material, nonpublic information received from the Company, Holdings, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the Press Release. Holdings and each of its
Subsidiaries and their respective officers, directors, employees and agents,
shall not provide any

6



--------------------------------------------------------------------------------



 




Buyer with any material, nonpublic information regarding the Company, Holdings
or any of their Subsidiaries from and after the issuance of the Press Release
without the express written consent of such Buyer. In the event of a breach of
the foregoing covenant by Holdings, any of its Subsidiaries, or any of their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by Holdings, its Subsidiaries, or any of their respective
officers, directors, employees or agents. No Buyer shall have any liability to
Holdings, its Subsidiaries, or any of their respective officers, directors,
employees, stockholders or agents for any such disclosure. Subject to the
foregoing, neither the Company, Holdings, nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that Holdings shall be entitled, without
the prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
holders of 66-2/3 of the outstanding Shares shall be consulted by Holdings in
connection with and given an opportunity to review and comment on any such press
release or other public disclosure prior to its release). Notwithstanding the
foregoing, Holdings shall not publicly disclose the name of any Buyer, or
include the name of any Buyer in any filing with the SEC or any regulatory
agency or Principal Market, without the prior written consent of such Buyer,
except (i) for disclosure thereof in the 8-K Filing or Registration Statement or
(ii) as required by law, the regulations of the stock exchange or automatic
quotation system upon which Holdings’s shares of Common Stock are then traded or
any order of any court or other governmental agency, in which case Holdings
shall provide such Buyer with prior notice of such disclosure and the
opportunity to review and comment on such disclosure.
     E. Variable Securities; Dilutive Issuances. For long as any Shares or
Warrants remain outstanding, Holdings shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Exercise Price (as defined in the Warrants) with
respect to the Common Stock into which any Warrant is exercisable. For so long
as any Shares or Warrants remain outstanding, Holdings shall not, in any manner,
enter into or affect any Dilutive Issuance (as defined in the Warrants) if the
effect of such Dilutive Issuance is to cause Holdings to be required to issue
upon exercise of any Warrant any shares of Common Stock in excess of that number
of shares of Common Stock which Holdings may issue upon exercise of the Warrants
without breaching Holdings’s obligations under the rules or regulations of the
National Association of Securities Dealers, Inc.’s OTC Bulletin Board (the
“Principal Market”) or the stock exchange or automated quotation system upon
which Holdings’s shares of Common Stock are traded, including, without
limitation, any and all discounted issuance rules, if applicable.
     F. Corporate Existence. So long as any Buyer beneficially owns any
Securities, Holdings shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless Holdings is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.

7



--------------------------------------------------------------------------------



 



     G. Reservation of Shares. Holdings shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, after the
Closing Date, 130% of the number of shares of Common Stock issuable upon
exercise of the Warrants.
     H. Conduct of Business. The business of Holdings, the Company and their
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
     I. Holding Period. For the purposes of Rule 144, Holdings acknowledges,
based on current securities laws, that the holding period of the Warrant Shares
may be tacked onto the holding period of the Warrants (in the case of Cashless
Exercise (as defined in the Warrants)) and Holdings agrees not to take a
position contrary to this Section I.
     J. Additional Issuances of Securities.

  (1)   For purposes of this section, the following definitions shall apply.

  a.   “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.     b.   “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.     c.   “Common
Stock Equivalents” means, collectively, Options and Convertible Securities.

  (2)   From the date hereof until the date that is 180 Trading Days (as defined
in the Certificate of Designation) following the Effective Date (as defined in
the Registration Rights Agreement), as such date may be extended by one Trading
Day for each Trading Day following the Effective Date on which the Equity
Conditions (as defined in the Certificate of Designation) are not satisfied (the
“Trigger Date”), Holdings will not, directly or indirectly, offer, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) without the prior written approval of
the holders of 66-2/3% of the Shares.     (3)   From the Trigger Date until the
two year anniversary of the Closing Date, Holdings shall not, directly or
indirectly, effect any Subsequent Placement unless Holdings shall have first
complied with this Section 4(J)(2)(c).

8



--------------------------------------------------------------------------------



 



  a.   Holdings shall deliver to each Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with such Buyers a pro
rata portion of 50% of the Offered Securities (a) based on such Buyer’s pro rata
portion of the outstanding Shares purchased pursuant to the Securities Purchase
Agreement (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).     b.   To accept an
Offer, in whole or in part, such Buyer must deliver a written notice to Holdings
prior to the end of the 10th Business Day after such Buyer’s receipt of the
Offer Notice (the “Offer Period”), setting forth the portion of such Buyer’s
Basic Amount that such Buyer elects to purchase and, if such Buyer shall elect
to purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Buyer elects to purchase (in either case, the “Notice of Acceptance”). If
the Basic Amounts subscribed for by all Buyers are less than the total of all of
the Basic Amounts, then each Buyer who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each Buyer
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Buyer bears to the total Basic Amounts of all Buyers that
have subscribed for Undersubscription Amounts, subject to rounding by Holdings
to the extent its deems reasonably necessary, which process shall be repeated
until the Buyers shall have had the opportunity to subscribe for any remaining
Undersubscription Amount.     c.   Holdings shall have 10 Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Buyers (the “Refused Securities”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
Holdings than those set forth in the Offer Notice.

9



--------------------------------------------------------------------------------



 



  d.   In the event Holdings shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(J)(2)(c) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(J)(2)(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities Holdings actually proposes
to issue, sell or exchange (including Offered Securities to be issued or sold to
Buyers pursuant to Section 4(J)(2)(c) above prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, Holdings may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(J)(2)(c) above.     e.   Upon the closing of
the issuance, sale or exchange of all or less than all of the Refused
Securities, the Buyers shall acquire from Holdings, and Holdings shall issue to
the Buyers, the number or amount of Offered Securities specified in the Notices
of Acceptance, as reduced pursuant to Section 4(J)(2)(c) above if the Buyers
have so elected, upon the terms and conditions specified in the Offer. The
purchase by the Buyers of any Offered Securities is subject in all cases to the
preparation, execution and delivery by Holdings and the Buyers of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Buyers and their respective counsel.     f.   Any Offered
Securities not acquired by the Buyers or other persons in accordance with
Section 4(J)(2)(c) above may not be issued, sold or exchanged until they are
again offered to the Buyers under the procedures specified in the Securities
Purchase Agreement.

     K. Reporting Status. Until the date on which the Investors (as defined in
the Registration Rights Agreement) shall have sold all the Shares and Warrant
Shares and none of the Warrants is outstanding (the “Reporting Period”),
Holdings shall use every reasonable effort to timely file all reports required
to be filed with the SEC pursuant to the 1934 Act, and Holdings shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.
     L. OTC Bulletin Board. Holdings shall use best efforts to cooperate in
Rodman & Renshaw, LLC’s application to cause the Common Stock to become
designated for quotation on the Principal Market as soon as practicable
following the Closing Date and thereafter to comply with the rules of the
Principal Market. If the Common Stock is not designated for quotation on the
Principal Market by the 10th Business Day after the earlier to occur of the
Effective Date (as defined in the Registration Rights Agreement) or the
applicable Effectiveness Deadline (such date, the “OTC Deadline”), then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which

10



--------------------------------------------------------------------------------



 



remedy shall not be exclusive of any other remedies available at law or in
equity), Holdings shall pay to each Investor (as such term is defined in the
Registration Rights Agreement) an amount in cash equal to (i) 1.0% of the
aggregate Purchase Price of such Investor’s Shares on the day of the OTC
Deadline and (ii) 2.0% of the aggregate Purchase Price of such Investor’s Shares
on every 30th day after the day of the OTC Deadline (prorated for periods
totaling less than 30 days) until the Common Stock is designated for quotation
on the Principal Market. The payments to which an Investor shall be entitled
pursuant to this Section 4L are referred to herein as “OTC Delay Payments”. OTC
Delay Payments shall be paid on the earlier of (x) the dates set forth above and
(y) the third Business Day after the first day that the Common Stock is
designated for quotation on the Principal Market. In the event Holdings fails to
make OTC Delay Payments in a timely manner, such OTC Delay Payments shall bear
interest at the rate of 2.0% per month (prorated for partial months) until paid
in full. Notwithstanding anything herein or in the Registration Rights Agreement
to the contrary, (i) no OTC Delay Payments shall be due and payable with respect
to the Warrants or the Warrant Shares and (ii) in no event shall the aggregate
amount of OTC Delay Payments payable to any Investor, together with any
Registration Delay Payments payable to such Investor, in each case solely as to
which the encurance thereof is outside of the control of Holdings, exceed, in
the aggregate 10% of the aggregate Purchase Price of such Investor’s Shares.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Global Employment Holdings, Inc. has executed this Joinder
Agreement on the date first written above.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:   /s/ HOWARD BRILL    
 
           
 
      Name: Howard Brill    
 
      Title: President and Chief Executive Officer    

 